Citation Nr: 0116323	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, to include restoration of a 20 percent evaluation, for 
bilateral hearing loss, currently evaluated as 10 percent  
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from September 1951 to December 
1955, and unverified active duty thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran withdrew his request for a personal hearing in 
Washington D.C. before a Member of the Board, scheduled for 
March 15, 2001.  38 C.F.R. § 20.704 (e) (2000).


REMAND

This appeal arose from a proposal to reduce the veteran's 
rating for bilateral hearing loss from 20 percent disabling 
to 10 percent.  

Procedural history reveals that service connection for right 
ear hearing loss was granted by way of a February 1996 rating 
decision.  A zero percent rating was assigned, effective 
March 28, 1995.  By way of a March 1997 rating decision, 
service connection was granted for left ear hearing loss, 
also effective March 28, 1995.  A 20 percent evaluation was 
assigned for bilateral hearing loss.  In February 1999, the 
veteran initiated a claim for increased evaluation for his 
service-connected bilateral hearing loss disability.  Based 
upon VA examination in June 1999, the RO, in an August 1999 
rating action, proposed to reduce the veteran's disability 
rating.  In September 1999, he was notified of the proposed 
reduction.  In a November 1999 rating decision, the RO 
reduced the veteran's disability rating for bilateral hearing 
loss from 20 to 10 percent disabling.  The veteran thereafter 
perfected this appeal.  Hence, the Board has determined that 
the issue is as stated on the title page of the decision, 
incorporating both the propriety of the reduction and the 
veteran's initial request for an increased evaluation.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  For example, the veteran has 
adamantly opposed the reduction in his disability rating.  He 
has alleged that VA examinations afforded him were 
inadequate.  He has submitted an opinion from his private 
medical provider to the effect that the veteran's hearing 
loss disability has increased in severity.  He has testified 
that he has been treated by a VA physician, Dr. Childers, who 
also has told him that his hearing loss has increased in 
severity.  Finally, in his letter dated in July 2000, the 
veteran indicated that he had just been evaluated at VA on 
July 6, 2000.  

After reviewing the veteran's claim, the Board notes that the 
VA medical records from July 2000 are not of record, nor are 
records from Dr. Childers, other than a record with his 
signature for authorization of binaural hearing aids, dated 
in December 1998.  The evidentiary record does not reflect 
that the RO attempted to obtain these specific VA medical 
records from the VA medical facility in conjunction with 
reducing the disability rating.  Records of VA treatment 
could provide probative evidence for assessing this claim, 
and for determining whether the reduction was warranted.  
Since such VA medical records are in constructive possession 
of the RO and the Board, this case must be returned to the RO 
to obtain the records of the veteran's treatment with Dr. 
Childers, and other outstanding VA records, and associate 
them with the claims file.  See Bell v. Derwinski, 2 Vet. 
App. 611  (1992).

Furthermore, the Board notes that, even though the veteran 
has opposed the rating reduction and solicited an increased 
rating for bilateral hearing loss, the RO in its December 
1999 and April 2000 statements of the case, failed to address 
or inform the veteran about the regulatory requirements 
applicable to rating reductions.  See 38 C.F.R. §§ 3.105(e), 
3.344 (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
since December 1999, the last known date 
of private treatment.  After securing the 
necessary release(s), the RO should 
attempt to obtain these records.  In 
particular, the RO is asked to obtain VA 
medical records from the veteran from the 
Tucson medical facility, including a 
report of treatment or examination dated 
on July 6, 2000; and all VA medical 
records pertaining to the veteran's 
bilateral hearing loss disability from 
his treating VA physician, Dr. Childers, 
if possible.  

3.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service, as the 
record reflects that he had service after 
December 1955.

4.  The veteran should be afforded a VA 
audiology examination to determine the 
current level of his bilateral hearing 
loss disability.  The claims folder must 
be made available to the examiner for 
review before the examination.  When 
scheduling the examination, the veteran 
must be notified of the consequences of 
his failure to report.  38 C.F.R. 
§ 3.655(b) (2000).  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal; including the 
regulations and actions taken as with 
regard to the propriety of the rating 
reduction.  An appropriate period of time 
should be allowed for response.

6.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

